Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. Section1350 In connection with the accompanying Annual Report of Akebia Therapeutics, Inc. (theCompany) on Form 10-Q for the fiscal quarter ended March31, 2016 (the Report), I, John P. Butler, as Chief Executive Officer and President of the Company, and I, JasonA.Amello, as Senior Vice President, Chief Financial Officer and Treasurer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 5, 2016 By: /s/ John P. Butler John P. Butler President, Chief Executive Officer and Director (Principal Executive Officer) Date: May 5, 2016 By: /s/ Jason A. Amello Jason A. Amello Senior Vice President, Chief Financial Officer and Treasurer (Principal Financial Officer)
